Citation Nr: 0938109	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-07 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Propriety of the reduction in evaluation from 50% to 30% 
for cataracts and diabetic retinopathy as of March 5, 
2007.

2.	Entitlement to a total disability evaluation based upon 
individual uneployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1966 to May 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board notes that the Veteran has submitted numerous VA 
treatment records related to his service-connected cataracts 
and diabetic retinopathy.  It appears the Veteran is seeking 
to file an informal claim for an increased rating for this 
disability.  As such, this issue is REFERRED to the RO for 
its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The issue of entitlement to TDIU addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	An April 2007 rating decision reduced the evaluation for 
the Veteran's service-connected cataracts and diabetic 
retinopathy from 50% to 30% effective March 5, 2007.

2.	As of March 5, 2007, the 50 percent evaluation for the 
Veteran's service-connected cataracts and diabetic 
retinopathy had been in effect for less than five years.

3.	The March 2007 VA examination on which the reduction is 
based was inadequate for the purposes of reducing the 
evaluation assigned for service-connected cataracts and 
diabetic retinopathy, and the preponderance of the 
evidence indicates the Veteran's service-connected 
disability did not undergo sustained improvement.

CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's 
service-connected cataracts and diabetic retinopathy from 50% 
to 30% was not proper, and the 50% disability evaluation is 
restored from March 5, 2007.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105, 3.344 4.1, 4.3, 4.7, 4.21 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

A rating reduction must be based upon review of the entire 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability, and whether the examination reports 
reflecting such change are based upon thorough examinations.  
Thus, in any rating reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  Id.

Prior to reducing a Veteran's disability rating, VA is 
required to comply with pertinent VA regulations applicable 
to all rating-reduction cases, regardless of the rating level 
or the length of time that the rating has been in effect.  
Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons thereof.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2008).  In the advance 
written notice, the beneficiary will be informed of his right 
for a pre-determination hearing, and if a timely request for 
such a hearing is received (i.e., within 30 days), benefit 
payments shall be continued at the previously established 
level pending a final determination. 38 C.F.R. § 3.105(i)(1) 
(2008).  Where there is no reduction in the amount of 
compensation payable to a beneficiary, 38 C.F.R. § 3.105(e) 
does not apply.  See VAOPGCPREC 71-91.

In this case, the Board notes that such notice was not sent; 
however, it was also not required.  In the decision issued in 
April 2007, the RO reduced the evaluation of cataracts and 
diabetic retinopathy to 30 percent effective March 5, 2007, 
based on findings at a March 2007 VA examination for diabetes 
mellitus and related disabilities.  This decision also 
granted service connection for chronic renal insufficiency 
and assigned an initial evaluation of 60 percent effective 
March 5, 2007, which resulted in an overall increase in the 
Veteran's total disability compensation.  At the time of the 
April 2007 rating decision, the Veteran was in receipt of a 
combined evaluation of 70 percent; as a result of this 
decision, the Veteran's combined disability evaluation was 
increased to 80 percent, effective March 5, 2007.  Thus, the 
overall effect of the April 2007 decision was to increase the 
Veteran's combined disability evaluation.  That being the 
case, the notice as described under 38 C.F.R. § 3.105(e) was 
not required in the instant case.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2008).  Rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  However, these 
considerations apply to ratings that have continued for long 
periods at the same level (five years or more), and not to 
disabilities that have not become stabilized and are likely 
to improve.  In this case, the 50 percent evaluation was 
effective August 9, 2005, less than five years before the 
reduction took effect on March 5, 2007.  Thus, various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings, do not apply; reexamination disclosing 
improvement will warrant a rating reduction. 38 C.F.R. § 
3.344(c).  Nevertheless, the Court noted in Brown v. Brown 
that there are several general VA regulations that apply to 
all rating reductions regardless of whether the rating has 
been in effect for five years or more.  5 Vet. App. 413, 420- 
21 (1993).

Specifically, 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history.  Furthermore, 38 C.F.R. 
§ 4.13 provides that the rating agency should assure itself 
that there has been an actual change in the condition, for 
better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms.  Additionally, in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Id.; see also 38 C.F.R. §§ 4.2, 4.10.  A 
claim as to whether a rating reduction was proper must be 
resolved in the Veteran's favor unless the Board concludes 
that a fair preponderance of evidence weighs against the 
claim.  Brown at 421.

In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the Court 
noted that the failure to review the record rendered the 
examination on which a reduction was based inadequate because 
the disability was not viewed in relation to its history, 
citing 38 C.F.R. § 4.1.  The Court further indicated that if 
a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent on the rating board to 
return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2.

Post-operative cataracts are evaluated based on impairment of 
vision and aphakia.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6028.  Bilateral or unilateral aphakia warrants a minimum 30 
percent evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6029.  
Eye impairment otherwise is rated on the basis of impairment 
of central visual acuity.  Diagnostic Codes 6061-6079 contain 
the criteria to evaluate impairment of central visual acuity.  
A 30 percent evaluation will be assigned where: (1) corrected 
visual acuity in both eyes is 20/70; (2) corrected visual 
acuity in one eye is 20/100 and the other eye is 20/70; (3) 
corrected visual acuity in one eye is 20/200 in one eye and 
20/50 in the other eye; (4) corrected visual acuity in one 
eye is 15/200 and 20/50 in the other eye; (5) corrected 
visual acuity in one eye is 10/200 and 20/40 in the other 
eye; (6) corrected visual acuity in one eye is 5/200 and 
20/40 in the other eye ; or (7) blindness of one eye and 
corrected vision to 20/40 in the other eye.  38 C.F.R. § 
4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078 (2008).

A 40 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and 20/70 in the other 
eye; (2) corrected visual acuity of one eye is to 15/200 and 
20/70 in the other eye; (3) corrected visual acuity in one 
eye is to 10/200 and 20/50 in the other eye; (4) corrected 
visual acuity is to 5/200 in one eye and 20/50 in the other 
eye; or (5) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 20/50 and 20/40, 
respectively, in the other eye.  38 C.F.R. § 4.84a, 
Diagnostic Codes, 6066, 6070, 6073, 6076 (2008).

A 50 percent evaluation will be assigned where: (1) corrected 
visual acuity is to 20/100 in both eyes; (2) corrected visual 
acuity is to 10/200 in one eye and to 20/70 in the other eye; 
(3) corrected visual acuity is to 5/200 in one eye and 20/70 
in the other eye; or (4) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/70 and 20/50, 
respectively.  38 C.F.R. § 4.84a, Diagnostic Codes, 6065, 
6069, 6073, 6076, 6078 (2008).

A 60 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and the other eye is 
20/100; (2) corrected visual acuity of one eye is to 15/200 
and the other eye is to 20/100; (3) corrected visual acuity 
of one eye is to 10/200 and the other eye is to 20/100; (4) 
corrected visual acuity of one eye is to 5/200 and the other 
eye is to 20/100; or (5) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/100 or 20/70 
or 20/100, respectively.  38 C.F.R. § 4.84a, Diagnostic 
Codes, 6065, 6069, 6073, 6076 (2008).

In the instant case, the Board determines that the findings 
of the March 2007 VA examination provided an inadequate basis 
for reducing the Veteran's disability evaluation for service-
connected cataracts and diabetic retinopathy.  In this 
regard, the Board initially observes the VA examiner did not 
review the Veteran's claims file and, as such, did not review 
the history of the Veteran's service-connected disability.  
See Tucker, supra.  Furthermore, while the VA examination 
report notes the Veteran's visual field and acuity to be 
normal, it also refers to an eye examination by a specialist 
for definitive findings.  The Board notes that a VA eye 
examination was not accomplished in connection to the 
reduction at issue.

Furthermore, in reviewing the evidence of record prior to the 
rating reduction, the Board notes a December 2006 VA 
treatment note indicates corrected visual acuity at distance 
of 20/200 in the right eye and 20/60 in the left.  A January 
2007 VA treatment record notes corrected visual acuity at 
distance of 20/200 in the right eye and 20/80 in the left.  
The Board notes both readings support an evaluation in excess 
of 30 percent.  See 38 C.F.R. § 4.84a.

Considering the above, the Board finds that the March 2007 VA 
examination report was inadequate for rating the Veteran's 
cataracts and diabetic retinopathy.  The March 2007 VA 
examination report does not indicate specific findings of 
visual acuity, instead referring to an eye examination for 
definitive findings.  Furthermore, in light of the December 
2006 and January 2007 VA treatment records, the Board 
determines that an improvement in the Veteran's service-
connected cataracts and diabetic retinopathy as of March 5, 
2007, was not shown by a preponderance of the evidence.  

Accordingly, the Board finds that the reduction in the 
evaluation for service-connected cataracts and diabetic 
retinopathy to a 30 percent evaluation was improper, and the 
50 percent disability evaluation is restored, effective March 
5, 2007.


ORDER

The reduction of the disability rating for the Veteran's 
service-connected cataracts and diabetic retinopathy from 50 
percent to 30 percent was not proper; the 50 percent 
disability evaluation is restored effective March 5, 2007.


REMAND

The Veteran contends that he is unable to secure or maintain 
gainful employment due to his service-connected disabilities.  
The Veteran is currently service-connected for chronic renal 
insufficiency, cataracts and diabetic retinopathy, diabetes 
mellitus and bilateral peripheral neuropathy of the lower 
extremities.  A March 2007 VA examination report reflects the 
Veteran's diabetes mellitus and associated service-connected 
disabilities have a significant effect on the Veteran's 
occupational activities, leading to lack of stamina, weakness 
or fatigue.  However, the VA examination did not opine as to 
whether the Veteran is unemployable as the result of either 
his service-connected or nonservice-connected disabilities.  
The Board finds that additional development is required to 
determine the degree of industrial impairment resulting from 
the Veteran's service-connected disability, standing alone.  
See Beaty v. Brown, 6 Vet. App. 532 (1994).  

Concerning the TDIU claim, VA may not reject a TDIU claim 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994). In Friscia, supra, the 
Court specifically stated that VA has a duty to obtain an 
examination and an opinion on what effect the service-
connected disability has on the Veteran's ability to work.  
Friscia, at 297.




Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine the impact his 
service-connected disabilities have on 
his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The entire claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  The examiner should 
elicit from the Veteran, and record for 
clinical purposes, a full employment 
and educational history.  Based on the 
review of the claims file, the examiner 
is requested to provide an opinion as 
to whether the Veteran is unable to 
obtain or maintain gainful employment 
due solely to his service- connected 
disabilities, consistent with his 
education and occupational experience, 
irrespective of age and any non-
service-connected disorders.  A 
detailed rationale for any opinions 
expressed should be provided.  If it 
cannot be determined whether the 
Veteran's service-connected 
disabilities render the Veteran unable 
to obtain or maintain gainful 
employment without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation 
as to why this is so.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


